TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00184-CR



                                     Gary Franklin, Appellant

                                                   v.

                                   The State of Texas, Appellee




       FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
             NO. 933724, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Gary Franklin was placed on deferred adjudication community supervision

after he pleaded guilty to sexual assault of a child. See Tex. Pen. Code Ann. § 22.011 (West Supp.

2005). The district court later revoked supervision, adjudicated appellant guilty, and imposed a fifty-

four-month prison sentence. This appeal followed.1

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no


   1
      The trial court initially certified that this was a plea bargain case and Franklin had no right of
appeal. In response to an order from this Court, the trial court corrected the certification to indicate
that Franklin had the right to appeal issues unrelated to the conviction. The court of criminal appeals
has since made it clear that defendants who receive deferred adjudication pursuant to a plea bargain
have a right of appeal following adjudication. See Hargesheimer v. State, 182 S.W.3d 906, 913
(Tex. Crim. App. 2006).
arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right to

examine the appellate record and to file a pro se brief. No pro se brief or other written response to

counsel’s brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Affirmed

Filed: June 30, 2006

Do Not Publish




                                                 2